Citation Nr: 0828130	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-03 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD), 
to include depression, schizo-affective disorder and 
dementia.

2.	Entitlement to an effective date prior to November 20, 
2002, for the grant of service connection for PTSD.

3.	Entitlement to an increased initial evaluation in excess 
of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1982 to May 
1985 and from May 1987 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before the undersigned Veterans Law 
Judge at a September 2004 hearing.  A transcript of the 
hearing is of record.

This case was brought before the Board in June 2005, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include providing the veteran 
with a VA examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.

The issues of entitlement to an effective date prior to 
November 20, 2002, for the grant of service connection for 
PTSD and entitlement to an increased initial evaluation for 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDING OF FACT

A psychiatric disorder other than PTSD was not manifested in 
service and objective medical evidence does not establish 
that the currently diagnosed depression, schizo-affective 
disorder or dementia are otherwise etiologically related to 
active service. 


CONCLUSION OF LAW

A psychiatric disorder other than PTSD was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2002.  
The RO's August 2002 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Dallas VA 
Medical Center (VAMC) have also been obtained.  The appellant 
has not identified any additional records that should be 
obtained prior to a decision.  Therefore, VA's duty to 
further assist the veteran in locating additional records has 
been satisfied.  The veteran was afforded a VA examination 
for his psychiatric disorders in June and October 2007.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that he currently suffers from a 
psychiatric disorder that is etiologically related to his 
active duty service.  Initially, the Board observes that the 
veteran was granted service connection for PTSD.  As such, 
the Board will focus on whether any psychiatric disorder, 
other than PTSD, is etiologically related to the veteran's 
active service.
 
While the evidence reveals that the veteran currently suffers 
from chronic depression, dementia and schizo-affective 
disorder, the competent, probative evidence of record does 
not etiologically link these current disabilities to the 
veteran's active service or any incident therein.  Service 
medical records are absent of any indication that the veteran 
sought treatment for, or was diagnosed with a psychiatric 
disorder while on active duty.  The Board acknowledges the 
veteran's contention that he was treated for a bipolar 
disorder with depression while on active duty.  (See 
September 2004 hearing transcript).  However, the Board 
observes that, pursuant to a June 2005 Board remand, the 
Appeals Management Center contacted the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, requesting any 
outstanding psychiatric evaluations and/or treatment records.  
The NPRC responded in December 2006 that no such records 
exist.  As such, the Board finds that there is no competent 
evidence the veteran was diagnosed with a psychiatric 
disorder while on active duty.

The veteran was afforded VA examinations in June and October 
2007 to determine the nature and etiology of any psychiatric 
disorder.  The June 2007 examination report reflects that the 
veteran suffers from PTSD, dementia and schizo-affective 
disorder.  While the June 2007 VA examiner related the 
veteran's PTSD to active service, no such etiological 
relationship was indicated for any other psychiatric 
disorder.  The October 2007 VA examiner noted that, due to 
the veteran's lack of candor, over-reporting of 
symptomatology and changing presentation, a diagnosis of any 
psychiatric disorder other than PTSD was not possible at the 
time.

In sum, the Board finds that there is no evidence of a 
psychiatric disorder other than PTSD that is related to 
service.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's currently diagnosed depression, 
dementia and schizo-affective disorder and his active 
service.  The preponderance of the evidence is against this 
aspect of the veteran's claim.  The veteran has produced no 
competent medical evidence or competent medical opinion in 
support of his claim that his current psychiatric disorders, 
other than PTSD, are etiologically related to his active 
service.  

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed depression, dementia and schizo-
affective disorders are the direct result of his active 
service.  In addition, the Board observes that the veteran 
has submitted statements from family members relating these 
disorders to his active service.  However, the Board notes 
that as laypersons, the veteran and his family have no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder other than PTSD, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for a psychiatric disorder other than PTSD 
is denied.


REMAND

The RO granted service connection for PTSD effective November 
20, 2002, and assigned a 50 percent disability evaluation.  
The veteran submitted a statement in June 2008 expressing 
disagreement with the effective date and initial evaluation 
assigned for the veteran's PTSD.  The RO has not issued a 
statement of the case (SOC) to the veteran which addresses 
his NOD.  The United States Court of Appeals for Veterans 
Claims (Court) has made it clear that the proper course of 
action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2007).  The veteran will then have 
the opportunity to file a timely substantive appeal if he 
wishes to complete an appeal. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issues of entitlement to an 
effective date prior to November 20, 2002, 
for the grant of service connection for 
PTSD and entitlement to an increased 
initial rating in excess of 50 percent for 
PTSD.  All appropriate appellate 
procedures should then be followed.  The 
veteran should be advised that he must 
complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


